Mr. Justice Picket: I concur in the views expressed by Mr. Justice Scholfield. Our constitution provides, that “in all criminal prosecutions the accused shall have the right * * to demand the nature and cause of the accusation, and to have a copy thereof.” Our statute says, “ every indictment * * shall be deemed sufficiently technical and correct which states the offense in the terms and language of the statutes cffeating the offense, or so plainly that the nature of the offense may be easily understood by the jury.” The charge in this indictment is, that defendants “did combine, conspire and agree together, with fraudulent intent, wrongfully and wickedly to injure the administration of public justice, by unlawfully and fraudulently attempting to obtain and procure a decree of divorce in a certain cause,” etc. This charge, thus stated, does not give the accused, as the constitution requires, “ the nature and cause of the accusation;” nor is the offense stated “ so plainly that the nature of the offense may be easily understood by the jury,” as required by the statute. What do we learn from this indictment as to “the nature of the offense,” or “the nature and cause of the accusation?” Did they conspire to bribe the judge in order to procure the decree,—or to bribe a sheriff fo'pack a jury in the case,—or to corrupt a juror already selected,—or to bribe the opposing attorney to betray his client,—or to impose upon the court with a forged deposition? What was the nature of the offense which the grand jury passed upon in finding this indictment? No man can tell from reading this indictment. The record shows that the evidence on the trial tended to establish two offenses: First, the procuring of a strange woman to falsely personate Mrs. Cole and receive service of the summons; and second, an attempt to induce Major to give false testimony at the hearing of the cause. No such offense, however, is pointed out in the indictment. The accused are presumed innocent until proven guilty. These defendants, if really innocent, could have had no idea, before the trial, of the nature of this accusation. If the testimony now in the record be the same as that laid before the grand jury, it might have formed the basis for two distinct charges, as above suggested, and, in such case, they should have been charged plainly, each in a separate count. But it is said, it is sufficient if the charge be stated “in the terms and language of the statute creating the offense.” This is not sufficient, unless the terms and language of the statute are so plain that a jury may easily understand therefrom the nature and identity of the offense. But the language of the statute is not adopted in this indictment. The words of the statute, so far as this question is concerned, are as follows: “ If any persons conspire, with fraudulent intent, wrongfully and wickedly to do any illegal act injurious to the administration of public justice, they shall be deemed guilty of conspiracy,” etc. The indictment follows the statute in charging that the accused did “ conspire, with fraudulent intent, wrongfully and wickedly,” but it follows the language of the statute no farther. Instead of charging the object of the conspiracy to be, (in the language of the statute,)“to do an unlawful act injurious to the administration of public justice,” the indictment charges the object of the conspiracy to be “ to injure the administration of public justice, by unlawfully and fraudulently” doing a. lawful act. There is a clear distinction between the doing of an unlawful act and the doing of a lawful act in an unlawful manner—a distinction recognized in many cases in our own statutes. This indictment does not even charge an offense in the terms and language of the statute. This is not a mere question of technical law. It is a question of an important and substantial right, in which every citizen has an abiding interest. It is the birthright of every American, that before he be called to answer for any supposed crime, he shall have a statement of the charge, so plain that he may know whereof he is charged, and may have an opportunity to prepare for his defense.